Citation Nr: 0502593	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated at 10 percent disabling.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1970.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued in March 2003 by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

The Board observes that the veteran's appointed 
representative in this matter was a private attorney.  In 
July 2003, this attorney's accreditation to represent 
claimants for VA benefits before VA was cancelled.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 14.633 (2004).  The 
veteran was notified by a letter dated in September 2003 of 
this representative's change in status, and that this 
representative could, therefore, no longer represent the 
veteran.  The veteran was also informed that he could choose 
another representative; however, there is no evidence within 
the claims file that the veteran elected to do this.

The Board notes that in August 2004, the veteran filed a 
claim for entitlement to service connection for Diabetes 
Mellitus, type II, as due to Agent Orange exposure.  In 
September 2004, the RO sent the veteran a letter outlining 
VA's duty to notify and assist the veteran in the development 
of his claim.  The claims file indicates that no further 
action on this claim has been taken, and this issue is, 
therefore, referred to the RO for appropriate disposition.


FINDING OF FACT

The veteran's hemorrhoids during the rating period do not 
approximate findings of persistent bleeding, with secondary 
anemia or fissures.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VCAA notice letters dated in 
October 2002 and January 2003 were sent to the veteran 
informing him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination 
regarding his hemorrhoids, and one was accorded him in 
September 2002.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran's service-connected hemorrhoids are currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2004).  The veteran's 
disorder is thus contemplated as involving characteristics of 
being irreducible, large or thrombotic, with excessive 
redundant tissue, evidencing frequent recurrences.  Id.  
Hemorrhoids with persistent bleeding, and with secondary 
anemia, or with fissures, warrant the maximum 20 percent 
disability evaluation.  Id. 

A VA outpatient treatment note dated in May 1990 showed that 
the veteran used suppositories to treat his hemorrhoids.  
Upon VA examination in September 2002, the veteran reported 
occasional rectal bleeding, specifically one to two times per 
week.  The veteran denied loss of sphincter control, fecal 
leakage, or involuntary bowel movements.  The veteran stated 
that he did not use any type of pad in his underwear.  Again, 
the veteran indicated that the use of rectal suppositories 
was helpful.  Upon physical examination, the veteran abdomen 
was soft and bowel sounds were present.  There was no 
organomegaly, and no tenderness was elicited.  No colostomies 
were present.  Examination of the rectum revealed "a large 
hemorrhoid in the 5 o'clock position with the 12 o'clock 
position being the sacrum."  The hemorrhoid was tender and 
there was no active bleeding.  Sphincter tone was normal and 
there were no anal fissures present.  The prostate was 
enlarged, but there were no nodules, and it was 
"nontender."  Stool was guaiac negative.

Approximately two weeks after the above VA examination, also 
in September 2002, the veteran sought outpatient treatment 
for an unrelated condition.  However, although he requested a 
stool softener, and a tucks medicated pad, he deferred a 
rectal examination.  In April 2003, the veteran sought 
outpatient treatment for stomach problems.  At that time, he 
reported stable weight and no history of anemia.  Upon rectal 
examination, a "small external tag" was noted, with no 
active bleeding.  Sphincter tone was normal, as was the 
prostate, with no nodules palpated.  There was no tenderness, 
and stool was again guaiac negative for blood.  The examiner 
indicated there was previous colonoscopy evidence of internal 
hemorrhoids.  

In September 2003, the veteran sought VA outpatient treatment 
for pain on his left side.  At that time, he reported that he 
"occasionally had blood with wiping as well as with bowel 
movements."  The veteran reported blood on straining to have 
bowel movements "likely secondary to internal hemorrhoids."  
The veteran appeared to have some pain on rectal examination; 
however, there was no evidence of any stool or blood.  The 
veteran was treated with and given Anusol suppositories.

As noted above, VA must solely employ the rating schedule as 
promulgated in the evaluation of service-connected disorders.  
Massey, 7 Vet. App. at 208.  With such application, it is 
clear that the veteran's hemorrhoids do not approximate the 
rating criteria for a 20 percent disability evaluation.  
Although the veteran reported occasional rectal bleeding, 
there was no objective medical evidence of persistent 
bleeding, nor was there evidence of anemia or fissures.  
Because the terms of the rating schedule as applied do not 
support the assignment of a higher disability rating, i.e., 
in excess of 10 percent, the claim must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations in this case are not inadequate.  An 
increased rating is provided for certain manifestations of 
the service-connected hemorrhoids but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization due to this service-connected 
disability, nor has marked interference of employment been 
shown due to hemorrhoids.  Id.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for service-
connected hemorrhoids is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


